Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uenlue et al.(2015/0152214).
Uenlue et al. discloses powders fabricated into layer by layer manufactured, three dimensional, thermoplastic, polyurethane molded articles formed from isocyanates that preferably may comprise the 4,4'-dicyclohexylmethane diisocyanate (H12MDI) and/or the 1,6-hexamethylene diisocyanate (HDI) of the claims, polyether polyol and chain extender(s) as claimed, as well as additional additives and/or other polyols as needed (see abstract, paragraph [0002], [0017]-[0024] & [0036]-[0041]).
Uenlue et al. differs from applicants’ claims in that it does not specifically identify the selection of H12MDI and HDI as a combination of isocyanate selections.  However, it does identify these selections as preferred isocyanate selections and identifies that mixtures may be used.  Further, MPEP 2144.06 [R-6] holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Similarly, too, Eunlue et al. differs from applicants’ claims in that relative proportions of chain extender to respective polyol elements are not specified by its disclosure.  However, Eunlue et al. recognizes the utilization of each of these materials they disclose for their linear, isocyanate-reactive effects (paragraphs [0019]-[0023]), and it would have been obvious for one having ordinary skill in the art to have utilized any amount of each of these two isocyanate reactant materials in forming the In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10-26 and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN M COONEY/                Primary Examiner, Art Unit 1765